DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 4/6/2017.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Objections
Claims 4, 7, 8, 12, and 21 objected to because of the following informalities: the claims include acronyms (IC, MEMs, DMD) that are not previously defined.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities: the claim includes the number “3” it is unclear if this a reference character or the number three.  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a method, however the claims fail to recite any steps of the method.  The claims simply state an apparatus that runs a method that is not claimed. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is Augmented reality (AR) spectacles for mixing virtual images into an image that is visible for a wearer of the spectacles through at least one spectacle glass, characterized in that a plurality of optical fiber projectors made of multimode optical fibers project a virtual image with a large depth of field into at least one eye of the spectacle wearer, wherein the virtual image is an integral image (integral imaging) of a grid of individual projections arranged besides one another and above one another, which, when viewed from close proximity, for the spectacle wearer merge into an overall projection, wherein each of the individual projections is a section of the virtual image, wherein at an entry end of each optical fiber a computer-controlled spatial light modulator (SLM) or another imaging system is mounted, for which a computer calculates a complex pixel pattern, which is determined by the transformation of the original image through a transmission matrix of the optical fiber, in that an optics couples a wave front supplied by the spatial light modulator (SLM) as a hologram or as a complex projection with amplitudes and relative phase shifts into the optical fiber, and in that at an exit end of each optical fiber a further optical system can be provided in order to project the original image emitted from the optical fiber into the eye of the spectacle wearer.  The closest prior art Rodriguez et al. (US 2018/0053284) discloses an augmented or mixed reality headset that contains a spatial light modulator and optical fibers light projectors.  An analogous prior art Papadopoulos et al. (US 2015/0015879) teaches imaging with multimode optical fibers.  Another analogous prior art Manni et al. (US 2014/0071406) teaches optical fiber, a plurality of multimode optical fibers, for each color channel of the projector.  Another analogous prior art Sluka (US 2019/0293939) teaches a spatial light modulator such as a DMD or FLCOS connected .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628